Citation Nr: 0411099	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2003 by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).   


REMAND

The veteran contends that he has hearing loss and tinnitus which 
resulted from exposure to noise during service.  The veteran has 
presented evidence of a current disability and the possibility of 
service connection.  The evidence includes private treatment 
records showing that he was found to have hearing loss when tested 
in March 1985, November 1990, and April 1992.  The evidence also 
includes a separation qualification record showing that his 
military occupations included medical specialist and that his last 
duty assignment had been with an armored division.  His 
representative asserts that such an assignment would have resulted 
in exposure to a substantial amount of noise.  

The Board notes that the Veterans Claims Assistance Act (VCAA) 
requires that the VA afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  When the medical evidence is 
not adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  The Board concludes that a 
medical opinion is required to determine whether there is a nexus 
between any current hearing loss and the reported noise exposure 
in service.  For this reason, a disability evaluation examination 
is required.  

The Board also concludes that the veteran's service personnel 
records should be obtained as they may contain additional 
information regarding the veteran's duties in service and would 
thereby provide a basis for assessing the degree of exposure to 
noise in service.

Accordingly, this case is REMANDED for the following:

1.  The RO should secure the veteran's service personnel records 
through official channels.

2.  The veteran should be afforded a VA audiology examination to 
determine the nature and etiology of any hearing loss disorder 
which the veteran may currently have.  The claims folder should be 
made available to and reviewed by the examiner before the 
examination.  In particular, the examiner should review the 
service medical records and service personnel records showing the 
veteran's duties during service.  The examiner should also review 
the post-service medical records reflecting hearing loss.  The 
examination should include all tests and studies necessary to 
assess the severity and nature of the veteran's current hearing 
loss.  The examiner should specifically comment as to the 
likelihood that any currently found hearing loss or tinnitus is 
related to acoustic trauma during service. 

3.  Thereafter, the RO should readjudicate the claim for 
compensation for hearing loss and tinnitus.  If the benefit sought 
on appeal remains denied, the appellant and the appellant's 
representative if any should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





